A

a

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sirvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Víctor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N” 08212064 autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará el
ESTADO; y de la otra parte HATUM MINAS SOCIEDAD ANÓNIMA CERRADA identificada
con R.U.C. N* 20514389579, con domicilio en Juan de Arona N* 670- departamento 401, San
Isidro, Lima debidamente representada por su Gerente General señor Juan José Ari Huanca,
identificado con DNI N* 29576313, según poder inscrito en el Asiento CO0002 de la Partida N*
11944746 del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”; en los términos y condiciones siguientes:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
004-2009-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de enero de 2009,
que designa al ingeniero Victor Manuel Vargas Vargas como Director General de Minería y la
Resolución Ministerial N* 295-2011-MEM/DM, publicada en el diario oficial El Peruano con
fecha 3 de julio de 2011, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 26 de julio de 2011.

ESTADO PERU. EL INVERSIONISTA
MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería,
Ingeniero Víctor Manuel Vargas Vargas, identificado con Documento Nacional de Identidad N*
08212064, autorizado por el artículo 13” del Reglamento de la Ley N* 27623, aprobado por
Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará "EL ESTADO”; y,

(i) HATUM MINAS SOCIEDAD ANÓNIMA CERRADA, identificada con R.U.C. N”
20514389579, con domicilio en calle Juan de Arona N* 670, departamento N* 401, distrito de
San Isidro, Lima, representada por su Gerente General señor Juan José Ari Huanca,
identificado con DNI N* 29576313, según poder inscrito en el Asiento CO0002 de la Partida N”
11944746, del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N” 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 21 de febrero de 2011, la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:
MINISTERIO DE ENERGIA Y MINAS

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 646,800.00 (Seiscientos cuarenta y seis mil
ochocientos y 00/100 dólares americanos), a ejecutarse desde el mes de julio de 2011 hasta
diciembre de 2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 295-2011-MEM/DM, publicada en el Diario Oficial El
Peruano el 3 de julio de 2011, la misma que como Anexo ll forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N” 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido, Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3? del Reglamento.

6.2. La extinción de las concesiones mineras a las que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje
Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o

a

MINISTERIO DE ENERGIA Y MINAS

validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, alos 26 días del mes de julio de dos mil once.

— AR
EL/ESTADO EL INVERSIONISTA
=ombos op sopuas| 07
onperado jeuosiad Í souopejeisar ep enuepDn Á pepundes sp soppues]| 6
sOmpue2uIenGoS Á reusnpur pepundes ep sopmes| a

TENAIES EIUOJAIal TEE UODESIUNILOS SÁMU) SOUOLEUNIIOS Sp SOpMS|

modsuen ep opwes|

bz]

Tara "ende 'soJens “SeJeJSUn sp SIsIpue)
Tensnaad 010) es:8481 UYPE/MaIO Sp Á SUNUEIE[p UQISEJOUad Sp SORIuES]

'pepunBes ep sosseo]|
¡preu esajund uo opezie0]|

($sn)

"IWS SVNIIA INLVH
ZL0Z 3Y8MW3I9IO Y LLOZ ONINF OCOIAId 13 VAVA NOIDVHOIdX3 NA SINOISY43ANI 30 VAVADONOYO 130 NIMNSIY

LOX3NV
ANEXO Il

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO A LA DEVOLUCIÓN DEL IGV E IPM

HATUM MINAS S.A.

l. BIENES
N*  [SUBPARTIDA DESCRIPCION
NACIONAL
1 | 2508.10.00.00 [BENTONITA
2 3824,90.60.00 | PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DE POZOS ("LODOS")
3 3926.90.60.00 | PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA
4 6401.10.00.00 [CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN
5 6506.10.00.00 [CASCOS DE SEGURIDAD
6 7228.80.00.00 | BARRAS HUECAS PARA PERFORACIÓN DE ACEROS ALEADOS O SIN ALEAR
7 7304.22.00.00 | TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE
8 7304.23.00.00 [LOS DEMÁS TUBOS DE PERFORACIÓN
9 8207.13.10.00 | TRÉPANOS Y CORONAS CON PARTE OPERANTE DE CERMET
10 8207.13.20.00 | BROCAS CON PARTE OPERANTE DE CERMET
O | 8207.13.30.00 | BARRENAS INTEGRALES CON PARTE OPERANTE DE CERMET
12 8207.13.90.00 | LOS DEMÁS UTILES CON PARTE OPERANTE DE CERMET
13 8207.19.10.00 | TRÉPANOS Y CORONAS EXCEPTO DE CERMET
14 8207.19.21.00 | BROCAS DIAMANTADAS EXCEPTO DE CERMET
15 8207.19.29.00_ [LAS DEMÁS BROCAS EXCEPTO DE CERMET Y DIAMANTADAS
16 8207.19.30.00 | BARRENAS INTEGRALES
17 8207.19.80.00_ [LOS DEMÁS ÚTILES INTERCAMBIABLES DE PERFORACIÓN Y SONDEO
18 8207.90.00.00_ |LOS DEMÁS ÚTILES INTERCAMBIABLES
19 8430.41.00.00 [LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN AUTOPROPULSADAS
20 8430.49.00.00 [LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN EXCEPTO AUTOPROPULSADAS
21 8431.43.10.00 | BALANCINES
22 8431.43.90.00 [LAS DEMÁS PARTES DE LAS MÁQUINAS DE SONDEO O PERFORACIÓN DE LA
SUBPARTIDAS 8430.41 U 8430.49
23 8517.61.00.00 | ESTACIONES BASE
24 8517.62.90.00 [LOS DEMÁS APARATOS PARA LA RECEPCIÓN, CONVERSIÓN Y TRANSMISIÓN O
REGENERACIÓN DE VOZ, IMAGEN U OTROS DATOS
25 8523.40.22.00 | SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR IMAGEN O IMAGEN Y SONIDO
26 8523.40.29.00 [LOS DEMÁS SOPORTES ÓPTICOS GRABADOS
27 8704.21.10.10 | CAMIONETAS PICK-UP DE ENCENDIDO POR COMPRESIÓN, ENSAMBLADAS CON PESO
TOTAL CON CARGA MÁXIMA INFERIOR O IGUAL A 4.537 T, DIESEL
Ku [28 8705.20.00.00 [CAMIONES AUTOMÓVILES PARA SONDEO O PERFORACIÓN
29 9006.30.00.00 | CÁMARAS ESPECIALES PARA FOTOGRAFÍA SUBMARINA O AÉREA, EXAMEN MÉDICO
DE ÓRGANOS INTERNOS O PARA LABORATORIOS DE MEDICINA LEGAL O
IDENTIFICACIÓN JUDICIAL
30 9011.10.00.00 [MICROSCOPIOS ESTEREOSCOPICOS
31 9011.20.00.00 [LOS DEMÁS MICROSCOPIOS PARA FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O
MICROPROYECCIÓN
32 9012.10.00.00 | MICROSCOPIOS, EXCEPTO LOS ÓPTICOS, DIFRACTÓGRAFOS
33 9014,20.00.00 E MENTOS Y APARATOS PARA NAVEGACIÓN AÉREA O ESPACIAL (EXCEPTO LAS
BRÚJULAS)
34 9014.80.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN
35 9015,10.00.00 | TELEMETROS
36 9015.20.10.00 | TEODOLITOS
37 9015.20.20.00 | TAQUÍMETROS
138 9015.30.00.00_ | NIVELES
39 9015.40.10.00_ | INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA, ELÉCTRICOS O ELECTRÓNICOS
40 9015.40.90.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA EXCEPTO
| ELÉCTRICOS O ELECTRÓNICOS
lat 9015.80.10.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS ELÉCTRICOS O ELECTRÓNICOS EXCEPTO
| DE FOTOGRAMETRÍA

9015.80.90.00_ [LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO ELÉCTRICOS O ELECTRÓNICOS

9015.90.00.00_ | PARTES Y ACCESORIOS

9020.00,00.00 [LOS DEMÁS APARATOS RESPIRATORIOS Y MÁSCARAS ANTIGÁS, EXCEPTO LAS
MÁSCARAS DE PROTECCIÓN SIN MECANISMO NI ELEMENTO FILTRANTE AMOVIBLE

9027.30.00.00 |ESPECTRÓMETROS, ESPECTROFOTÓMETROS Y ESPECTRÓGRAFOS QUE UTILICEN
RADIACIONES ÓPTICAS (UV, VISIBLES, IR)

46

9030.33.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS PARA MEDIDA O CONTROL DE TENSIÓN,
INTENSIDAD, RESISTENCIA O POTENCIA, SIN DISPOSITIVO REGISTRADOR

ll. SERVICIOS

a)

Servicios de Operaciones de Exploración Minera:

Topográficos y geodésicos.

Geológicos y geotécnicos (incluye petrográficos, mineragráficos, hidrológicos, restitución |
fotogramétrica, fotografías aéreas, mecánica de rocas).

Servicios geofísicos y geoquímicos (incluye ensayes).

Servicios de perforación diamantina y de circulación reversa (roto percusiva).

Servicios aerotopográficos.

Servicios de interpretación multiespectral de imágenes ya sean satelitales o equipos
aerotransportados.

Ensayes de laboratorio (análisis de minerales, suelos, agua, etc).

b)

Otros Servicios Vinculados a la Actividad de Exploración Minera:

Servicio de alojamiento y alimentación del personal operativo del Titular del Proyecto.

Servicio de asesoría, consultoría, estudios técnicos especiales y auditorias destinados a las
actividades de exploración minera.

Servicios de diseño, construcción, montaje industrial, eléctrico y mecánico, armado y
desarmado de maquinarias y equipo necesario para las actividades de la exploración minera.

Servicios de inspección, mantenimiento y reparación de maquinaria y equipo utilizado en las
actividades de exploración minera.

Alquiler o arrendamiento financiero de maquinaria, vehículos y equipos necesarios para las
actividades de exploración.

Transporte de personal, maquinaria, equipo, materiales y suministros necesarios para las
actividades de exploración y la construcción de campamentos.

Servicios médicos y hospitalarios.

Servicios relacionados con la protección ambiental.

Servicios de sistemas e informática.

Servicios de comunicaciones, incluyen comunicación radial, telefonía satelital.

Servicios de seguridad industrial y contraincendios.

Servicios de seguridad y vigilancia de instalaciones y personal operativo.

Servicios de seguros.

oejojojojojojo jo

Servicios de rescate, auxilio.

ANEXO NC ll

HATUM MINAS S.A.C.

PROPIEDAD MINERA

1 |HATUM 42 01-04741-06 1 000

Lima, 26 de Julio de 2011

Señores:

Dirección de Normativa Minera de la Dirección General de Minería
Ministerio de Energía y Minas

Presente.-

Estimado señores:

Por medio del presente  autorizamos a la srta. Paola Flor Chirinos Zavala
identificada con documento nacional de identidad N* 43972614 para que sea notificada
a nombre de HATUM MINAS SOCIEDAD ANONIMA CERRADA en el Contrato
de Inversión en Exploración emitido por su despacho en el procedimiento iniciado por
nuestra empresa.

Adjuntamos copia del documento nacional de identidad del representante legal de
nuestra empresa.

Sin otro particul E. AN

Atentamente, |

HATUM MINAS SOGIEDAD ANÓNIMA CERRADA
Juan José Ari Huanca
D.N.L N” 29576313
pas >

Viceministerio

o
gía y Minas [de Minas

Lima, 27 de julio de 2011

OFICIO N* 0 -2011-MEM-DGM-DNM

Señor
Juan José Ari Huanca
Gerente General

HATUM MINAS SOCIEDAD ANÓNIMA CERRADA
calle Juan de Arona N* 670, departamento N* 401

San Isidro
Lima 27

De mi consideración:

Dirección
General de Minería

Tengo el agrado de dirigirme a usted, a fin de remitir la minuta y un original del
Contrato de Inversión en Exploración celebrado por su representada con el
Estado Peruano el 26 de julio de 2011, para su elevación a escritura pública.

Aprovecho la oportunidad para expresarle los sentimientos de mi especial

consideración.

Atentamente,

Ortiz Pecol
rectora

Lino. - ve Ue Ena

Ce Hor Churwws ouale

ya 2o Y
|

07/08] 7
